PER CURIAM.
This interlocutory appeal, seeks to reverse, as excessive, an allowance of attorney’s fees made to a wife upon dissolution of marriage. We hold that the appellant has not sustained the burden of showing an abuse of discretion under the facts of this case.
*547An additional point on appeal does require that the trial court order be amended. Appellant points out, without contradiction by the appellee, that the record shows a $500.00 advance payment upon the attorney’s fee. This $500.00 payment was not credited against the total amount of the fee in setting the amount to be paid by appellant.
Thereupon, the order appealed is amended, at the end of paragraph number “2”, by the addition of the words: “except that the last monthly payment shall be $100.00.”
Appellant’s remaining points do not present reversible error.
The order appealed is amended and as amended is affirmed.